DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 5/2/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 7/26/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 4-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 14/238436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the ‘436 application recites a scaffold fiber rather than a binder fiber, it is clear from the specification of the ‘436 application that the recited scaffold fibers are in fact binder fibers (see paragraphs 59-71). Otherwise, the ‘436 application recites all of the same limitations of claims 1, 2, 4-13 and 16-20. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 15/434290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 5 and 7-10 are also recited in the ‘290 application. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,226,723. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4-13 and 17-20 are also recited in claims 1-18 of the ‘723 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

s 1, 2, 6 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,056,268. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 6 and 15-18 are also recited in claims 1-18 of the ‘268 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4, 5-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,512,435. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 5-13, 15 and 19-20 are also recited in claims 1-30 of the ‘435 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a .

Claims 1, 2, 4-13, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,268,033. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4-13 and 19-20 are also recited in claims 1-23 of the ‘033 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,057,567. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-13 of the ‘567 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that .

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 7,314,497. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-82 of the ‘497 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,309,372. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the upstream media layer" in lines 9, 10 and 16. However, line 3 recites a first upstream media layer and a second upstream media layer. It is therefore unclear to which upstream media layer lines 9, 10 and 16 are referring. For examination purposes these lines are assumed to recite, “the first and second upstream media layers”.

	The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by.
Claim 1-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahlbaugh et al. US 2007/0039300 in view of Simmonds “Designing Nonwovens to Meet Pore Size Specifications” (2007).


The recitation that the upstream media layer preferentially loads fuel degradation products at a level of capture of at least 50 percent greater than the downstream media layer does not provide any further structural limitations to the apparatus as it is merely a 
Claims 7-13 and 19, Kahlbaugh teaches a filter comprising a filter media comprising a first and second upstream layer, and a downstream media layer, the first and second upstream layers comprising: a media fiber (paragraph 18) and a binder fiber (paragraph 17), the binder the binder fiber having an average diameter greater than the media fiber, wherein the fiber media has a solidity of 6-7% and a compressibility of less than 10% at a pressure of 1.24 kg/cm2 (paragraph 25-27, 34-37, 83, table 1) the media fiber of the first and second upstream layers having an average diameter of less than 15 microns and the binder fiber of the first and second upstream media layers having an average diameter greater than a media fiber of the downstream media layer, the downstream media layer has a mean pore size greater than the mean pore size of the first and second upstream media layers (paragraph 30, 35-39, Table 1). The media of Kahlbaugh is made from the same materials and by the same method disclosed by 
The recitation that the first and second upstream media layers preferentially load fuel degradation products at a level of capture of at least 50 percent greater than the downstream media layer does not provide any further structural limitations to the apparatus as it is merely a description of what the media layers are capable of in comparison to the downstream media layers. The capability of the upstream layers and downstream layer are determined by their structure, therefore, it is assumed that layers having the recited structure will inherently have the recited capabilities. The layers, and the filter, appear to be substantially the same. Where the claimed product is identical or substantially identical in structure or composition, claimed properties are presumed inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 16, Kahlbaugh teaches as obvious the filter of claim 1 but does not teach the mode flow pore size. Kahlbaugh teaches that obtaining an appropriate pore size, efficiency and desirable filter properties (paragraph 7, 15, 17). The mode pore size is a well-known result effective variable which controls permeability, efficiency and other properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
	Claim 17, Kahlbaugh further teaches the filter media can have an upstream portion and downstream portion with a gradient pore structure where the pores become smaller on the downstream side (paragraph 29). Kahlbaugh does not explicitly teach the relationship of the mode pore size of the upstream and downstream portions. The recitation of a mode pore size being larger on an upstream portion than a mode pore size on a downstream portion is merely a recitation of a gradient structure where the pores decrease in size from upstream to downstream. Kahlbaugh teaches this exact relationship and thus, if not inherently present in Kahlbaugh, it would have been obvious to one of ordinary skill in the art as a way to form the gradient structure disclosed in Kahlbaugh.
.
	
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778